Citation Nr: 1806432	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected sensorineural hearing loss, left ear. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1968 to May 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part. 


REMAND

The Veteran testified at the Board hearing in August 2016 that his hearing has gotten worse.  The Veteran's spouse also testified that the Veteran's hearing has gotten worse over the past 16 years.  The Veteran testified that he has hearing aids.  The last time the Veteran was given a VA hearing examination for rating purposes was in November 2013.  The Board is of the opinion a new examination is necessary to determine the severity of the Veteran's sensorineural hearing loss, left ear. 

At the Board hearing, the Veteran was advised that the private medical evidence submitted in support of his claim was inadequate as pure tone thresholds were represented in graph form, not in numbers, and that it was not indicated whether speech discrimination testing was done using the Maryland CNC Test, as required by regulation.  He was afforded the opportunity to submit clarifying evidence, but submitted only March 2016 private test results, with pure tone thresholds presented only in graph form and no indication whether speech discrimination testing was conducted using the Maryland CNC Test.  He should again be afforded the opportunity to submit test results in a form adequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records. 

The Veteran should also be advised that in order to be adequate for rating purposes, private medical evidence should contain pure tone threshold results in numerical or table form, not in graph form, and that it must be indicated whether speech discrimination testing was conducted using the Maryland CNC Test.  He should be given the opportunity to submit such evidence as it pertains to the March 2016 private hearing test results from ENT Hearing Associates of South Florida; the May 2013 report from Hearing WELLness Center; and the June 2010 report from Doctors' Hearing and Balance Centers.  He should also be advised that VA will attempt to obtain this information on his behalf if he provides appropriate consent.  He should be provided the appropriate consent forms to fill out and return.  The requested information should then be requested.

2.  Following the completion of the above, schedule the Veteran for a VA examination to determine the severity of his bilateral sensorineural hearing loss.  The Veteran's claims file must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that the examiner reviewed the record. The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner also must discuss the functional effects of the Veteran's sensorineural hearing loss of his left ear on his daily activities.

3.  Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

